Evans, P. J.
1. In a proceeding before the ordinary to remove obstructions from a private way, under the Political Code, §679, the description of the private way is not required to be set out with that particularity demanded in a proceeding to lay out and establish a private way, but it. will be sufficient if it serves to identify an existing private way across which an obstruction had been placed. Kirkland v. Pittman, 122 Ga. 256 (50 S. E. 117). The description of the private w.ay in the petition in this case was sufficiently definite.
2. The averments in the petition were sufficient to show that the private way traversed “improved-land.” Hopkins v. Roach, 127 Ga. 153 (56 S. E. 303).
3. Though conflicting, the evidence before the ordinary was sufficient to sustain his finding.

Judgment affirmed.


All the Justices concur.